425 Pa. 203 (1967)
Ambridge Borough Electors Petition.
Supreme Court of Pennsylvania.
Argued April 18, 1967.
April 24, 1967.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
Joseph M. Stanichak, with him Peter P. Simoni, for appellant.
John E. Caputo, for appellees.
OPINION PER CURIAM, April 24, 1967:
This appeal concerns the propriety of an order issued by the Court of Quarter Sessions of Beaver County, acting pursuant to the Act of July 10, 1947, P.L. 1621, § 9, as amended by the Act of July 17, 1957, P.L. 987, § 2, 53 P.S. §§ 45601, 45602, whereby it abolished *204 the ward system in the Borough of Ambridge and reduced the number of councilmen from twelve to seven. No question is raised about the court's power to issue such an order, the sole questions being whether the court followed proper procedure and/or abused its discretion in this particular case.
We granted appellant's petition for review under Rule 68½ because we felt it raised a substantial question as to whether the order of the court below unduly interfered with a pending election. Compare Butcher v. Bloom, 415 Pa. 438, 458-68, 203 A.2d 556, 568-73 (1964). Upon review we are satisfied that considering the population of the Borough, the court's decision, filed a week before the last date for filing nominating petitions for the May 1967 primary, was in sufficient time to permit all concerned parties to adequately prepare for said primary and general elections.
We are further of the opinion that the proceedings in the court below were regular and that the plan adopted was proper. Although this appeal is on broad certiorari, this Court does not sit to "weigh the evidence or substitute our discretion for that of the Court below." West Conshohocken Borough Appeal, 405 Pa. 150, 160-61, 173 A.2d 461, 466 (1961). See South Pymatuning Twp. Appeal, 409 Pa. 324, 186 A.2d 13 (1962); Bell Appeal, 396 Pa. 592, 611, 152 A.2d 731, 740 (1959).
Supersedeas vacated. Order affirmed.